                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                  No. 2:09-CR-6-2-BR

UNITED STATES OF AMERICA,                             )
                                                      )
               v.                                     )       ORDER
                                                      )
ROBERT AUSTIN HALL                                    )

       This matter is before the court on defendant’s second motion for a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A). (DE # 93.) The government filed a response in opposition,

contending defendant has not exhausted his administrative remedies or shown extraordinary and

compelling reasons to support a sentence reduction, among other things. (DE # 94, at 1.)

       On 1 September 2020, the court denied without prejudice defendant’s first §

3582(c)(1)(A) motion for failure to exhaust his administrative remedies. (DE # 83.) On 13

November 2020, defendant, through appointed counsel, filed the instant motion using form AO

250. Although the motion indicates that defendant submitted a request for compassionate release

to the Warden and that the Warden denied the request, the relevant dates have not been provided.

(Mot., DE # 93, at 3.) Also, the motion does not explain the grounds supporting the request.

(See id. at 5.) Finally, the motion indicates “additional medical information” is attached, but it is

not; the only attachment is a proposed release plan. (See id. at 5, 7-12.) Therefore, most of the

information necessary for the court to resolve the motion is missing. To avoid prejudice to

defendant himself, the court will permit defendant with the assistance of appointed counsel to

amend the motion. The amended motion shall be filed within 30 days. Thereafter, the




           Case 2:09-cr-00006-BR Document 95 Filed 01/04/21 Page 1 of 2
government may file a response in accordance with the local rules.

       This 4 January 2021.




                                     __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                               2

          Case 2:09-cr-00006-BR Document 95 Filed 01/04/21 Page 2 of 2
